Plaintiff in error, Charles Robertson, was convicted on a charge that he did exhibit to various persons an indecent picture of a nude woman, and was sentenced to pay a fine of $10 and the costs. From the judgment an appeal was perfected by filing in this court on March 16, 1923, a petition in error, with case-made. No brief has been filed. When the case was called for final submission, no appearance was made in behalf of plaintiff in error. The Attorney General has moved to affirm the judgment for failure to prosecute the appeal. This appeal has evidently been abandoned. An examination of the record proper discloses no prejudicial error. The judgment herein is therefore affirmed. Mandate forthwith.